

	

		II

		109th CONGRESS

		1st Session

		S. 1813

		IN THE SENATE OF THE UNITED STATES

		

			October 3, 2005

			Mr. Craig (for himself,

			 Mr. Roberts, and

			 Mr. Brownback) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend titles 10 and 38 of the United States Code, to

		  modify the circumstances under which a person who has committed a capital

		  offense is denied certain burial-related benefits and funeral

		  honors.

	

	

		1.Prohibition against interment

			 in national cemeterySection

			 2411 of title 38, United States Code, is amended—

			(1)in subsection

			 (b)—

				(A)in paragraph (1),

			 by striking  for which the person was sentenced to death or life

			 imprisonment; and

				(B)in paragraph (2),

			 by striking  for which the person was sentenced to death or life

			 imprisonment without parole; and

				(2)in subsection

			 (d)—

				(A)in paragraph (1),

			 by striking the death penalty or life imprisonment and inserting

			 a life sentence or the death penalty; and

				(B)in paragraph (2),

			 by striking the death penalty or life imprisonment without parole may be

			 imposed and inserting a life sentence or the death penalty may

			 be imposed.

				2.Denial of certain

			 burial-related benefitsSection 985 of title 10, United States Code,

			 is amended—

			(1)in subsection (a), by striking who

			 has been convicted of a capital offense under Federal or State law for which

			 the person was sentenced to death or life imprisonment without parole.

			 and inserting described in section 2411(b) of title 38.;

			(2)in subsection

			 (b), by striking convicted of a capital offense under Federal

			 law and inserting described in section 2411(b) of title

			 38; and

			(3)by amending

			 subsection (c) to read as follows:

				

					(c)DefinitionIn

				this section, the term burial includes

				inurnment.

					.

			3.Denial of

			 funeral honorsSection 1491(h)

			 of title 10, United States Code, is amended—

			(1)by redesignating paragraphs (1) and (2) as

			 subparagraphs (A) and (B), respectively;

			(2)by striking

			  means a decedent who— and inserting the following: “—

				

					(1)means a decedent

				who—

					;

			(3)in subparagraph

			 (B), as redesignated, by striking the period at the end and inserting ;

			 and; and

			(4)by adding at the

			 end the following:

				

					(2)does not include

				any person described in section 2411(b) of title

				38.

					.

			4.Rulemaking

			(a)Department of

			 defenseThe Secretary of

			 Defense shall prescribe regulations to ensure that a person is not interred in

			 any military cemetery under the authority of the Secretary or provided funeral

			 honors under section 1491 of title 10, United States Code, unless a good faith

			 effort has been made to determine whether such person is described in section

			 2411(b) of title 38, United States Code, or is otherwise ineligible for such

			 interment or honors under Federal law.

			(b)Department of

			 veterans affairsThe

			 Secretary of Veterans Affairs shall prescribe regulations to ensure that a

			 person is not interred in any cemetery in the National Cemetery System unless a

			 good faith effort has been made to determine whether such person is described

			 in section 2411(b) of title 38, United States Code, or is otherwise ineligible

			 for such interment under Federal law.

			

